Citation Nr: 0405554	
Decision Date: 03/01/04    Archive Date: 03/11/04

DOCKET NO.  02-07 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel







INTRODUCTION

The veteran served on active duty from July 1972 to November 
1973.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 2001 rating decision of the 
Waco, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO).  

The claim is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part.  


REMAND

A remand is required for compliance with VA's duty to assist.  
See Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  This is necessary to 
ensure that there is a complete record upon which to decide 
the veteran's claim so that he is afforded every possible 
consideration.

The veteran requested a hearing before RO personnel in his 
May 2002 substantive appeal.  The RO scheduled the hearing in 
December 2002; however, the veteran reported that he was 
unable to attend due to incarceration and that he would like 
to be rescheduled for a hearing at the RO upon his release 
from prison.  In October 1999, the veteran had indicated that 
he was supposed to be paroled in January 2003.  Whether or 
not he has in fact been released from prison has not been 
determined.  Thus, the RO should contact the veteran to see 
if he has been paroled and still wants a hearing.  If so, an 
appropriate hearing should be scheduled.  

Additionally, the veteran's service medical records disclose 
that he complained of recurrent back pain in November 1972, 
with normal examination of the spine.  He was diagnosed as 
having lumbar strain in 1994.  Accordingly, on remand he 
should be afforded a VA examination in order to obtain an 
opinion as to the date of onset and etiology of his current 
low back disability.  38 C.F.R. § 3.159(c)(4) (2003).  Any 
treatment records from the prison where he is/was 
incarcerated should also be obtained.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  Determine whether or not the veteran has 
been released from prison and whether he 
still wants a hearing at the RO.  If so, 
schedule him for an appropriate hearing.

2.  Make arrangements to obtain any records 
showing treatment for a low back disability 
from the prison where the veteran is/was 
incarcerated.

3.  After the foregoing development has been 
accomplished to the extent possible, and the 
available medical records have been 
associated with the claims folder, make 
arrangements with the appropriate VA medical 
facility for the veteran to be afforded an 
orthopedic examination.  Send the claims 
folder to the examiner for review.  Ask the 
examiner to state in the report if the 
claims folder was reviewed.  All necessary 
tests should be conducted and all clinical 
findings reported in detail.  

The examiner is requested to provide an 
opinion as to the diagnosis, date of onset, 
and etiology of any low back disorder found 
to be present.  The examiner should state 
whether it is at least as likely as not 
(i.e., is there at least a 50 percent 
probability) that any currently diagnosed 
low back disorder had its onset during 
active service or is related to any in-
service disease or injury.  

If the veteran is not able to be examined 
due to incarceration, the claims folder 
should be referred to a VA examiner for 
review in order to obtain an opinion as to 
whether it is at least as likely as not 
(i.e., is there at least a 50 percent 
probability) that the low back strain 
diagnosed in 1994 had its onset during 
active service or is related to any in-
service disease or injury, i.e., the 
veteran's subjective complaints of recurrent 
back pain in November 1972.    

The examiner must provide a comprehensive 
report including complete rationales for all 
conclusions reached.

4.  Review the claims folder and ensure that 
all of the foregoing development actions have 
been conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Ensure that all notification and development 
action required by the VCAA is completed.  

5.  Finally, readjudicate the veteran's 
claim of entitlement to service connection 
for a low back disorder with application of 
all appropriate laws and regulations and 
consideration of any additional information 
obtained as a result of this remand.  If the 
decision with respect to the claim remains 
adverse to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case and 
afforded a reasonable period of time within 
which to respond thereto.   

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The purposes of this 
REMAND are to obtain additional information and comply with 
due process considerations.  No inference should be drawn 
regarding the final disposition of this claim as a result of 
this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




